ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Contrack Watts, Inc.                          )      ASBCA No. 61448
                                              )
Under Contract No. W9 l 2ER-l l-C-0049        )

APPEARANCE FOR THE APPELLANT:                        David A. Blake, Esq.
                                                      Seyfarth Shaw, LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     James D. Stephens, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: April 1, 2019




                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61448, Appeal of Contrack Watts,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals



                                                                                                 f
                                                                                                 i